Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 6/3/2022 regarding application 16/905,305 filed on 6/18/2020.  
 	Claims 1, and 3-19 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In view of the amendments and remarks, rejections of claims 1-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been withdrawn.
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Woo et al. (US Patent Application Publication 2012/0110229, hereinafter Woo).
As to claim 1, Woo teaches A memory system implemented on a semiconductor chip and disposed within an electronic apparatus [Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051)], the memory system comprising: 
a memory device comprising a plurality of memory units [figures 1, 4, and 5; Embodiments of the circuit, the integrated circuit, the system and/or the technique may be used during inter-chip and/or intra-chip communication. For example, these techniques may be used in memory systems and/or memory devices that include different types of memory, such as: volatile memory, non-volatile memory, dynamic random access memory (DRAM), static random access memory (SRAM), read-only memory (ROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), flash memory, solid-state memory, and/or another type of memory … (¶ 0021)]; 
a first memory controller configured to access the plurality of memory units [as shown in figures 4 and 5; Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051)]; 
a second memory controller configured to access the plurality of memory units [as shown in figures 4 and 5; Systems that may utilize one or more embodiments of the technique for communicating data are now described. FIG. 4 is a block diagram illustrating an embodiment of a memory system 400. This memory system includes at least one memory controller 410 and one or more memory devices 412, such as one or more memory modules … Memory controller 410 and one or more of the memory devices 412 may be implemented on the same or different integrated circuits, and/or these one or more integrated circuits may be included in a chip-package (¶ 0051); Another embodiment provides a second system that includes: a second memory controller that includes control logic, a third memory device, a fourth memory device, and a second memory bus … (¶ 0087-0088)]; 
a memory allocator comprising a plurality of selection circuits configured to, based on set signals, connect any one of the plurality of memory units to the first memory controller and connect any one of the plurality of memory units to the second memory controller [as shown in figures 1, 4, and 5; A memory bus with a first bus segment coupled to a memory controller that includes control logic and a first memory device, a second bus segment coupled to a second memory device, and a switch between the first bus segment and the second bus segment … (abstract); Similarly, when memory accesses are directed to the far memory module, the state of switches 122 may be selectively changed (in particular, switch 122-1 may be closed and optional switch 122-2 may be opened) to electrically connect the far memory module. In this case, the memory bus 116 may not be able to support data rates that are as high as when the memory bus 116 is shorter (i.e., the second data rate may be less than the first data rate) … (¶ 0027); In some embodiments, chip-select signals, which are typically used to select ranks of memory devices, are used to control one or more switches. For example, in a dual-rank memory module, each switch may include a wired-OR (or an OR gate) to enable either of the rank-select signals (which are sometimes referred to as dual chip-select signals) to establish the state of a given switch. More generally, control logic (such as control logic 112 in FIGS. 1A and 1B) may control one or more switches and/or one or more termination elements by providing signals. These signals may be provided on dedicated signal lines, or as noted above, by sharing one or more common signal lines (such as those used for chip-select signals) (¶ 0049); A method for using a memory controller to communicate data through a memory bus, comprising: using control logic in the memory controller to select a state of a switch, which connects a first memory device which is coupled to a first segment of the memory bus and, a second memory device which is coupled to a second segment of the memory bus, to change an electrical length of the memory bus … (claim 15)]; wherein the plurality of selection circuits comprises: a first selection circuit configured to, based on receiving a first set signal among the set signals that has a first control value corresponding to the first memory controller and a first memory unit among the plurality of memory units, connect the first memory unit to the first memory controller [as shown in figures 1, 4, and 5; A memory bus with a first bus segment coupled to a memory controller that includes control logic and a first memory device, a second bus segment coupled to a second memory device, and a switch between the first bus segment and the second bus segment … (abstract); Similarly, when memory accesses are directed to the far memory module, the state of switches 122 may be selectively changed (in particular, switch 122-1 may be closed and optional switch 122-2 may be opened) to electrically connect the far memory module. In this case, the memory bus 116 may not be able to support data rates that are as high as when the memory bus 116 is shorter (i.e., the second data rate may be less than the first data rate) … (¶ 0027); In some embodiments, chip-select signals, which are typically used to select ranks of memory devices, are used to control one or more switches. For example, in a dual-rank memory module, each switch may include a wired-OR (or an OR gate) to enable either of the rank-select signals (which are sometimes referred to as dual chip-select signals) to establish the state of a given switch. More generally, control logic (such as control logic 112 in FIGS. 1A and 1B) may control one or more switches and/or one or more termination elements by providing signals. These signals may be provided on dedicated signal lines, or as noted above, by sharing one or more common signal lines (such as those used for chip-select signals) (¶ 0049); A method for using a memory controller to communicate data through a memory bus, comprising: using control logic in the memory controller to select a state of a switch, which connects a first memory device which is coupled to a first segment of the memory bus and, a second memory device which is coupled to a second segment of the memory bus, to change an electrical length of the memory bus … (claim 15)], and a second selection circuit configured to, based on receiving a second set signal among the set signals that has a second control value corresponding to the second memory controller and a second memory unit among the plurality of memory units, connect the second memory unit to the second memory controller [as shown in figures 1, 4, and 5; A memory bus with a first bus segment coupled to a memory controller that includes control logic and a first memory device, a second bus segment coupled to a second memory device, and a switch between the first bus segment and the second bus segment … (abstract); Similarly, when memory accesses are directed to the far memory module, the state of switches 122 may be selectively changed (in particular, switch 122-1 may be closed and optional switch 122-2 may be opened) to electrically connect the far memory module. In this case, the memory bus 116 may not be able to support data rates that are as high as when the memory bus 116 is shorter (i.e., the second data rate may be less than the first data rate) … (¶ 0027); In some embodiments, chip-select signals, which are typically used to select ranks of memory devices, are used to control one or more switches. For example, in a dual-rank memory module, each switch may include a wired-OR (or an OR gate) to enable either of the rank-select signals (which are sometimes referred to as dual chip-select signals) to establish the state of a given switch. More generally, control logic (such as control logic 112 in FIGS. 1A and 1B) may control one or more switches and/or one or more termination elements by providing signals. These signals may be provided on dedicated signal lines, or as noted above, by sharing one or more common signal lines (such as those used for chip-select signals) (¶ 0049); A method for using a memory controller to communicate data through a memory bus, comprising: using control logic in the memory controller to select a state of a switch, which connects a first memory device which is coupled to a first segment of the memory bus and, a second memory device which is coupled to a second segment of the memory bus, to change an electrical length of the memory bus … (claim 15)];
a first processor configured to use the first memory unit through the first memory controller [figure 5, 510, a plurality of processors; FIG. 5 is a block diagram illustrating an embodiment of a system 500 that stores such computer-readable files. This system may include at least one processor 510, memory 524 and one or more signal lines or communication busses 522 for coupling these components to one another. Memory 524 may include high-speed random access memory and/or non-volatile memory, such as: ROM, RAM, EPROM, EEPROM, flash, one or more smart cards, one or more magnetic disc storage devices, and/or one or more optical storage devices (¶ 0068-0069)]; and 
a second processor configured to use the second memory unit through the second memory controller [figure 5, 510, a plurality of processors; FIG. 5 is a block diagram illustrating an embodiment of a system 500 that stores such computer-readable files. This system may include at least one processor 510, memory 524 and one or more signal lines or communication busses 522 for coupling these components to one another. Memory 524 may include high-speed random access memory and/or non-volatile memory, such as: ROM, RAM, EPROM, EEPROM, flash, one or more smart cards, one or more magnetic disc storage devices, and/or one or more optical storage devices (¶ 0068-0069)].
	As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
7.	Claims 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Patent Application Publication 2012/0110229, hereinafter Woo), and in view of Nation et al. (US Patent Application Publication 2010/0161929, hereinafter Nation).
	Regarding claim 3, Woo teaches virtual-to-physical memory-address mappings [Note that a page table and/or a Translation Lookaside Buffer (TLB) in systems 100 (FIG. 1A) and 150 may be modified to facilitate data migration between memory devices 114. In particular, the page table and/or the TLB may include entries for virtual-to-physical memory-address mappings associated with memory device 114-1 and entries for virtual-to-physical memory-address mappings associated with memory device 114-2 (¶ 0036)], but does not teach the details of virtual memory.
However, virtual memory is well known and commonly used in the art.
	For example, Nation specifically teaches virtual memory [… As yet another example, memory appliances in accordance with different embodiments of the present invention may be employed in relation to a modified kernel environment that can treat a virtual memory swap as a memory page move to and/or from a particular memory device … (¶ 0054); … By doing this, large contiguous ranges of the physical memory do not have to be available for mapping to the virtual machine memory spaces … (¶ 0058); … The memory appliance page cache mechanism may use the virtual address to lookup the page's location in the page cache, and optionally use the real address from the command to program a DMA controller to move the page into the specified location in the virtual machine's memory … (¶ 0089)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to have a virtual memory unit, as demonstrated by Nation, and to incorporate it into the existing scheme disclosed by Woo, because Nation teaches doing so allows sharing virtual memories among multiple virtual machines [as shown in figure , where the virtual memory is divided into a plurality of segments, and the segments are mapped using a mapping table (460); Various embodiments of the present invention provide systems and methods for using providing memory access across multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is operable to maintain information in relation to a first virtual machine and a second virtual machine … (abstract)].
As to claim 4, Woo in view of Nation teaches The memory system of claim 3, wherein: the virtual memory is divided into at least one segment; and the first memory controller is further configured to manage a virtual memory mapping table storing mapping information between the at least one segment and the first memory unit [Nation -- as shown in figure 4, where the virtual memory is divided into a plurality of segments, and the segments are mapped using a mapping table (460); Various embodiments of the present invention provide systems and methods for using providing memory access across multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is operable to maintain information in relation to a first virtual machine and a second virtual machine … (abstract); Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410 … To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0059)].
	As to claim 5, Woo in view of Nation teaches The memory system of claim 4, wherein, based on the first processor providing an access request for the virtual memory, the first memory controller is further configured to determine the first memory unit corresponding to the virtual memory from among the plurality of memory units based on the virtual memory mapping table and to process the access request through the determined first memory unit [Nation – as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410. In addition, when an access to a real address space is requested, memory controller 420 is responsible for calculating the physical address that corresponds to the requested real address. To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0058-0059)].
	As to claim 6, Woo in view of Nation teaches The memory system of claim 1, wherein the set signals have different set values with respect to each of a plurality of clients using the memory system [Nation – the corresponding “clients” are the “virtual machines” -- as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410. In addition, when an access to a real address space is requested, memory controller 420 is responsible for calculating the physical address that corresponds to the requested real address. To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0058-0059)].
	As to claim 7, Woo in view of Nation teaches The memory system of claim 6, wherein the memory device is implemented to have a maximum value of memory sizes of the memory device that the clients require, respectively [Nation – as shown in figure 4, where the range (453a) parameter and the page size (455a) parameter determine the memory size; A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
	As to claim 8, Woo in view of Nation teaches The memory system of claim 1, further comprising: a main processor configured to manage a real memory mapping table storing the set signals [Nation – as shown in figure 4, the memory controller (420), the dynamic mapping table (460), and the configuration registers (440); figure 3, processors (315a, 315b, and 315c)].
	As to claim 9, Woo in view of Nation teaches The memory system of claim 1, wherein each of the plurality of memory units comprises memory cells of a pre-set size [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)]. A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, Woo in view of Nation teaches The memory system of claim 12, wherein the particular size that each of the segments has corresponds to a common divisor of memory sizes that the plurality of memory units have [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)]. A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].	 
	As to claim 14, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	As to claim 15, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details. 
As to claim 16, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.

					Conclusion
8.	Claims 1, and 3-19 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
June 9, 2022